Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00277-CV

                                 Susan Rebecca CAMMACK,
                                          Appellant

                                               v.

      BANK OF NEW YORK MELLON f/k/a The Bank of New York as Trustee for the
                    Certificateholders of CWABS 2004-05,
                                   Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 17695B
                      The Honorable Stephen B. Ables, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. No costs of appeal are taxed against appellant because she qualifies as indigent under
Texas Rule of Appellate Procedure 20.

       SIGNED April 10, 2019.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice